Ed. F. MgFaddin, Justice (dissenting). This is a child custody case; and these cases are always extremely difficult, particularly so to an appellate court that does not see the parties and has only before it the cold typed record. Here the Chancellor saw the parties and the child, and reached the conclusion that the best interests of the child would be served by leaving her with the father and his mother. From a careful study of the record, I cannot say that the Chancellor made any error; and therefore I would affirm his decree.